DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chaoui et al. (US 2005/0205202 A1).
Regarding claim 1, Chaoui teaches a carrier including a detachable wristband [0003] configured to receive a communication device [0010], the carrier comprising:
a first layer (18); a second layer (26);
a first die cut in the second layer defining a first wristband section [0045] and a second wristband section separated by a fold line (Fig. 5, [0083]);
a second die cut in the first layer defining an imaging area [0047]; and
a third die cut in the second layer defining an aperture in the second wristband section (14); wherein:

the aperture dimension is greater than an inner dimension of the communication device (communication device fits in aperture – Fig. 5), and
the aperture dimension is less than an outer dimension of the communication device (aperture diameter less than communication device circumference).
Regarding claim 2, Chaoui teaches wherein, when the communication device is positioned on a placement area located on the first wristband section (Fig. 8) and the second wristband section is folded along the fold line [0083], an insertion portion of the communication device passes through the aperture (communication device placed into slot) and a securing portion of the communication device (portion touching adhesive) is secured between the first and second wristband sections (when wristbands are fan-folded, communication device is between first and second sections – [0083]).
Regarding claim 3, Chaoui teaches wherein, when the first wristband section is folded along the fold line and brought into contact with the first wristband section, the first and second wristband sections are adhered together (first and second wristband are connected when fan-folded – [0083]).
Regarding claim 4, Chaoui teaches wherein the first wristband section has a first attachment section and the second wristband section has a second attachment section (sections adjacent to the fold line), and when the wristband forms a closed loop when the first attachment section contacts the second attachment section (both ends of first section are connected to second sections – Fig. 5).
Regarding claim 5, Chaoui teaches wherein the wireless communication device is an active radio frequency identification tag [0035].
Regarding claim 7, Chaoui teaches wherein the insertion portion and the securing portion are integrally formed (Fig. 8).

Regarding claim 9, wherein the aperture, inner, and outer dimensions are diameters (circular shape – Fig. 5).
Regarding claims 10-13, these claims are analogous to the claims above, and are therefore also taught by Chaoui.
Regarding claim 14, Chaoui teaches wherein the imaging area is part of a first layer (Fig. 5, 16, 50) and the first and second wristbands sections are part of a second layer (18).
Regarding claim 15, Chaoui teaches wherein the first layer is a first layer and the second layer is a second layer (Fig. 8).
Regarding claims 16 and 18-20, these claims are analogous to the claims above and are therefore also taught by Chaoui.
Regarding claim 17, Chaoui further teaches a device comprising an antenna [0051] and an internal power source (active RFID – [0035]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaoui in view of Inagaki et al. (US 2016/0282899 A1).The teachings of Chaoui have been discussed above.
Regarding claim 6, Chaoui lacks the Bluetooth.
Inagaki teaches wherein the wireless communication device is a Bluetooth beacon (250, [0123]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use the Bluetooth communication device as taught by Inagaki because it allows the device to be easily incorporated into existing communication infrastructure.
Response to Arguments
Applicant's arguments filed 8/9/21 have been fully considered but they are not persuasive.
Regarding claim 1, applicant argues that Chaoui does not teach a third die cut in the second layer defining an aperture in the second wristband section. Specifically, applicant argues that the RFID inlet of Chaoui is sandwiched between two substrates, and therefore is not a cut out of a substrate. Chaoui does teach this configuration, however Chaoui also teaches that the RFID inlet can be placed into substrate 26 (see Fig. 8). In this configuration, the chip 14 is placed within a cutout of substrate 26. As noted in the rejection detailed above, substrate 26 is equated to the second layer. The aperture containing RFID chip 14 is within substrate 26. Therefore, Chaoui teaches a third die cut in the second layer defining an aperture in the second wristband section, and the arguments are not found to be persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876